I respectfully dissent from that part of the opinion of the majority in which the following statement is made: "The court properly held that the Chicago Mill  Lumber Corporation could not be proceeded against personally for gross undervaluation made by any other corporation."
I am of the opinion that the allegations of the complaint, if established by proof, entitled a recovery against the Chicago Mill  Lumber Corporation for back taxes for gross undervaluation made by the Paepcke Corporation for the years 1927 and 1928, for the reason that these allegations, if established, show a mere reorganization both in law and in fact, and that the corporations were in no wise changed except in name.
I am authorized to state that Justices HUMPHREYS and MEHAFFY agree with me in this dissent. *Page 1024